Citation Nr: 1220641	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO.  09-45 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for diabetic nephropathy.

2.  Entitlement to an increased rating for service-connected coronary artery disease, currently evaluated as 30 percent disabling.

3.  Entitlement to an increased rating for service-connected diabetes mellitus, type 2, with nonproliferative diabetic retinopathy, currently evaluated as 20 percent disabling.

4.  Entitlement to an increased rating for service-connected right lower extremity peripheral neuropathy, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased rating for service-connected left lower extremity peripheral neuropathy, currently evaluated as 10 percent disabling.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). 

REPRESENTATION 

Appellant represented by: Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to July 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In November 2009, the Veteran indicated on his appeal form (VA Form 9) that he desired a hearing before a Hearing Officer at the RO.  However, in a statement received by the RO in August 2010, the Veteran stated that he wished to withdraw his request for a hearing.  See 38 C.F.R. § 20.702(e) (2011).  Accordingly, the Board will proceed without further delay.  


FINDINGS OF FACT


1.  The Veteran does not have diabetic nephropathy that is related to his service.

2.  The Veteran's service-connected coronary artery disease is not shown to have been productive of more than one episode of acute congestive heart failure in the past year, a workload of greater than 3 MET's but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent. 

3.  The Veteran's service-connected diabetes mellitus, type 2, has not required a regulation of activities.  

4.  The Veteran's service-connected nonproliferative diabetic retinopathy is manifest by corrected distant vision of no less than 20/20 in the right eye, and 20/20 in the left eye.  

5.  The Veteran's service-connected peripheral neuropathy of the right lower extremity is productive of complaints of numbness and tingling, but is not shown to be productive of moderate incomplete paralysis, neuritis, or neuralgia of the sciatic nerve. 

6.  The Veteran's service-connected peripheral neuropathy of the left lower extremity is productive of complaints of numbness and tingling, but is not shown to be productive of moderate incomplete paralysis, neuritis, or neuralgia of the sciatic nerve. 

7.  The Veteran's service-connected disabilities are: coronary artery disease, evaluated as 30 percent disabling; diabetes mellitus, type 2, evaluated as 20 percent disabling, peripheral neuropathy, right lower extremity, evaluated as 10 percent disabling, peripheral neuropathy, left lower extremity, evaluated as 10 percent disabling, anxiety, evaluated as 10 percent disabling, and erectile dysfunction, evaluated as noncompensable (0 percent disabling); his combined rating is 60 percent.   

8.  Factors warranting a referral for TDIU on an extraschedular basis are not present. 




CONCLUSIONS OF LAW

1.  Diabetic nephropathy was not caused or aggravated by service, or by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011). 

2.  The criteria for a rating in excess of 30 percent for service-connected coronary artery disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.104, Diagnostic Code 7005 (2011).  

3.  The criteria for a rating in excess of 20 percent for diabetes mellitus, with nonproliferative diabetic retinopathy, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.119, Diagnostic Code 7913 (2011).  

4.  The criteria for a separate, compensable disability rating for nonproliferative diabetic retinopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.75, 4.84a, Diagnostic Code 6079 (2008) (as in effect prior to the December 10, 2008 revision).  

5.  The criteria for a rating in excess of 10 percent for service-connected peripheral neuropath of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.40, 4.45, 4.124a, Diagnostic Codes 8520, 8620, 8720 (2011). 

6.  The criteria for a rating in excess of 10 percent for service-connected peripheral neuropath of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.40, 4.45, 4.124a, Diagnostic Codes 8520, 8620, 8720 (2011). 

7.  The criteria for establishing entitlement to TDIU are not met; referral for TDIU on an extraschedular basis is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.16(a), (b) (2011).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The Veteran essentially asserts that he has diabetic nephropathy that was caused or aggravated by his service-connected diabetes mellitus.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  See 38 C.F.R. § 3.303(d).  In such instances, a grant of service connection is warranted only when, "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  Id.  

Service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2011).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).  

The Veteran's service treatment reports do not show any relevant treatment or diagnoses.  The Veteran's separation examination report, dated in May 1970, shows that his abdomen and viscera, and his endocrine and neurological systems, were clinically evaluated as normal.  

As for the post-service medical evidence, it consists of VA and non-VA reports, dated between 2002 and 2010.  This evidence shows that the Veteran was diagnosed with NIDDM (non-insulin-dependent diabetes mellitus) as of 2002; a December 2004 VA examination report notes a history of diabetes first diagnosed in 1992.  An October 2006 VA progress note indicates that the Veteran was started on insulin.  A June 2007 VA examination report contains an impression of diabetic neuropathy of both feet.  See also November 2008 VA examination report.  A number of VA progress notes show that the Veteran's "problem list" included "nephropathy NOS" (not otherwise specified).  See e.g., VA progress notes, dated in 2009.

A VA examination report, dated in February 2009, shows that the examiner was specifically requested to determine whether or not the Veteran has kidney disease related to his diabetes.  The examiner stated that the Veteran's C-file and medical records had been reviewed.  The examiner concluded, "There is no evidence of early diabetic nephropathy based on recent lab tests."

A VA examination report, dated in October 2010, shows that the examiner stated that the Veteran's C-file had been reviewed.  The diagnoses note diabetes type 2 with mild retinopathy and neuropathy, and that, "There is no evidence of diabetic nephropathy." 

A decision of the Social Security Administration (SSA), dated in February 2004, shows that the Veteran was determined to be disabled as of February 2004, with a primary diagnosis of muscle/ligament disorder and fascia, rotator cuff left shoulder, failed repair, and a secondary diagnosis of diabetes mellitus.  

The Board finds that the preponderance of the evidence shows that the Veteran does not have diabetic nephropathy.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (under 38 U.S.C.A. §§ 1110 and 1131, an appellant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation).  Briefly stated, although a number of VA progress notes list this disorder in the Veteran's "problem lists," these lists appear to be printed out in the reports of most visits, without regard to actual findings.  In fact, the Veteran is not shown to have been treated for, or diagnosed with, diabetic nephropathy.  The February 2009 and October 2010 VA examination reports show that the examiners determined that the Veteran does not have diabetic nephropathy, and these opinions are considered highly probative evidence that the Veteran does not have this disability as both of the examiners indicated that their opinions were based on a review of the Veteran's C-file and medical records.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied on any basis.  See 38 C.F.R. §§ 3.303, 3.310. 

With regard to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The issue on appeal is based on the contention that diabetic nephropathy was caused or aggravated by a service-connected disability.  To the extent that he may assert that he had relevant symptoms, his statements are competent evidence to show that he experienced these symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994). 

However, competency of evidence must be distinguished from the weight and credibility of the evidence, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Cartwright v. Derwinski, 2 Vet. App. 24, 25   (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, the Veteran does not have the requisite skills, knowledge, or training, to be competent to provide a diagnosis for diabetic nephropathy, or to state whether this disorder was caused or aggravated by service, or by a service-connected disability.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Veteran does not allege that he has had a continuity of symptomatology since his service, rather he argues that he has diabetic nephropathy due to his service-connected diabetes mellitus; his diabetes mellitus was diagnosed many years after separation from service.  The Veteran's service treatment reports and post-service medical records have been discussed.  The Board has determined that the claimed condition is not shown, and there is no competent opinion of record in support of the claim.  Given the foregoing, the Board finds that the service treatment reports, and the post-service medical evidence, outweigh the Veteran's contentions to the effect that he has diabetic nephropathy that is related to his service, or to a service-connected disability.  

The Board has considered the applicability of "benefit of the doubt" doctrine, however, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of these matters on that basis.  38 U.S.C.A. § 5107(b). 


II.  Increased Ratings

The Veteran asserts that he is entitled to increased ratings for his service-connected coronary artery disease, evaluated as 30 percent disabling, his service-connected diabetes mellitus, type 2, with nonproliferative retinopathy, currently evaluated as 20 percent disabling, his service-connected right lower extremity peripheral neuropathy, currently evaluated as 10 percent disabling, and his service-connected left lower extremity peripheral neuropathy, currently evaluated as 10 percent disabling. 

Disability evaluations are determined by comparing the veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155 ; 38 C.F.R. § Part 4.  Where  there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In November 2004, the RO granted service connection for diabetes mellitus, type 2, evaluated as 20 percent disabling.  In July 2007, the RO granted service connection for coronary artery disease, evaluated as 30 percent disabling, and peripheral neuropathy of the bilateral lower extremities, which each extremity assigned a separate 10 percent rating.  The RO also granted service connection for nonproliferative retinopathy, which it combined with his evaluation for diabetes mellitus.  See 38 C.F.R. § 4.119, Diagnostic Code 7913, Note 1.  In each case, there was no appeal, and the RO's decisions became final.  See 38 U.S.C.A. § 7105(c) (West 2002).  

In October 7, 2008, the Veteran filed claims for increased ratings.  In April 2009, the RO denied the claims.  The Veteran has appealed the issues of entitlement to increased ratings.  Given the date of his claim, the time period on appeal is from October 7, 2007 to the present.  See 38 C.F.R. § 3.400(o)(2) (2011).  

With regard to the histories of the disabilities in issue, see 38 C.F.R. § 4.1 (2011), it appears that the Veteran was diagnosed with diabetes mellitus, type 2, as early as 1992, although some report indicate it was as late as 1997.  Service connection was granted for this disability based on the presumptions for service connection afforded to veterans who are presumed to have been exposed to Agent Orange.  Service connection was granted for nonproliferative retinopathy, peripheral neuropathy of the lower extremities, and coronary artery disease, as secondary to diabetes mellitus.  See 38 C.F.R. § 3.310 (2011).  The Board further notes that the Veteran underwent left heart catheterization in October 2006, following complaints of chest pain, at which time he was noted to have 95 percent stenosis of the first circumflex marginal branch, and that a stent was placed at that time.  A June 2007 VA heart examination report noted a history of an ejection fraction of greater than 50 percent, and an estimated METS level of 7.  The diagnosis was coronary artery disease secondary to diabetes mellitus, post-stenting.  A June 2007 VA eye examination noted near and distant corrected visual acuity of 20/20, bilaterally.  It included a diagnosis of mild proliferative diabetic retinopathy.  A May 2007 VA progress note indicated that the Veteran's corrected visual acuity was 20/20, bilaterally.  

A.  Coronary Artery Disease

The RO has evaluated the Veteran's service-connected coronary artery disease as 30 percent disabling.  

Under 38 C.F.R. § 4.104, Diagnostic Code (DC) 7005, arteriosclerotic heart disease (coronary artery disease) warrants a 30 percent rating is assigned for a workload of greater than 5 MET's but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  Id. 

A 60 percent rating is assigned for; More than one episode of acute congestive heart failure in the past year; or, workload of greater than 3 MET's but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Id. 

One MET (metabolic equivalent) is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2). 

The relevant medical evidence is summarized as follows:

VA progress notes show that on several occasions, the Veteran's coronary artery disease was characterized as asymptomatic.  See e.g., VA progress notes, dated in November 2007, November 2009, March and October of 2010.  In February 2008, he denied chest pain or tightness, and was noted to be taking Plavix and ASA.  See also VA progress notes, dated in July and October of 2008 (denying chest pain).

A VA examination report, dated in November 2008, shows that the examiner stated that the Veteran's C-file and medical records had been reviewed.  He denied episodes of chest pain, shortness of breath, or syncope, since his heart catheterization in October 2006.  The relevant diagnosis was coronary artery disease secondary to diabetes mellitus, type 2, that is "stable without any new symptoms and on maintenance medication."

A VA examination report, dated in February 2009, shows that the examiner stated that the Veteran's C-file and medical records had been reviewed.  The Veteran's coronary artery disease was noted to be "completely stable," and being treated with Metoprolol, Plavix and aspirin.  His METS score was 10.  His EKG (electrocardiogram) was noted to be normal.  He had an estimated left ventricular ejection fraction of 72 percent.  The relevant diagnosis was coronary artery disease secondary to diabetes mellitus, type 2, that is "stable without any new symptoms and on maintenance medication."  See also associated VA myocardial perfusion spect study, dated in February 2009.

A VA examination report, dated in October 2010, shows that the examiner stated that the Veteran's C-file had been reviewed.  The report notes that the Veteran had not had any further cardiac procedures or events since his last examination, with no agina, dyspnea, dizziness, or syncope.  The Veteran reported that he fatigued easily.  There was no history of congestive heart failure.  The Veteran's METs score was estimated at 10 "without change in cardiac condition" from his examination in 2009.  A recent VA stress test was noted to be normal but suboptimal due to leg pains.  The relevant diagnosis was ischemic coronary artery disease.

The Board finds that the criteria for a rating in excess of 30 percent have not been met.  The VA examination reports in 2009 and 2010 show that the Veteran had a workload of 10 METs.  There evidence does not show that he has had an episode of acute congestive heart failure.  There is no evidence to show a workload of 5 METs  or less.  In this regard, a 2010 VA report notes a METs score of 4, however, the report notes that it was "limited by leg pains."  This report is therefore afforded no probative value.  There is no evidence of left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  DC 7005.  In fact, his coronary artery disease has repeatedly been characterized as asymptomatic, and the RO's assigned 30 percent rating appears to be extremely generous, as the evidence does not indicate that the criteria for even a rating of 30 percent have been met during the time period in issue.  Id.  Accordingly, the preponderance of the evidence is against the claim for a rating in excess of 30 percent, and the claim must be denied. 

B.  Diabetes Mellitus, Type 2

The Veteran asserts that he is entitled to an increased rating for service-connected diabetes mellitus, type 2, with nonproliferative diabetic retinopathy, currently evaluated as 20 percent disabling. 

The Veteran's diabetes mellitus is currently assigned a 20 percent rating pursuant to 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913.  Under those criteria, a 20 percent rating is warranted for diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  

The next higher rating, a 40 percent rating, is warranted for diabetes mellitus that requires insulin, a restricted diet, and regulation of activities.  

Regulation of activities is defined by Diagnostic Code 7913 as the "avoidance of strenuous occupational and recreational activities."  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 363-364 (2007). 

"Successive" rating criteria, such as Diagnostic Code 7913 for diabetes mellitus, is where the evaluation for each higher disability rating includes the criteria of each lower disability rating, such that if a component is not met at any one level, the Veteran can only be rated at the level that does not require the missing component.  Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  For example, the diagnostic code for diabetes mellitus (DC 7913) is successive because each higher evaluation requires the elements of the lower evaluation: the 10 percent evaluation requires a restricted diet; the 20 percent evaluation requires a restricted diet and insulin or oral hypoglycemic agent, the 40 percent evaluation requires insulin, restricted diet, and regulation of activities; and so forth.  Camacho, 21 Vet. App. at 366.   

The relevant medical evidence is summarized as follows:

VA progress notes contain a number of notations which show that the Veteran reported exercising, specifically, walking and using a treadmill, and that he was encouraged to exercise.  See e.g., VA progress notes, dated in February 2008 (encouraged to increase walking and biking), May 2009 (walking two miles per day), March 2009 (walking 3-5 times per week for 30 to 60 minutes), August 2009 (walks 2-3 miles per day), October 2009 (walking before dinner), January 2010 (three notations: using treadmill, urged to increase exercise to daily, exercising 2-3 times per week), February 2010 (using treadmill and/or stationary bicycle "almost daily").  

A VA examination report, dated in November 2008, shows that the examiner stated that the Veteran's C-file and medical records had been reviewed.  The report notes the following: there was no history of episodes of ketoacidosis.  The Veteran reported one to two hypoglycemic reactions per year where his glucose falls to 60.  He was on a low-fat, low-calorie diet.  He did not describe any restriction of activities on account of his diabetes.  He was on Metformin and NPH, and regular insulin twice a day.  His insulin requirements had increased due to poor control.  He went to a diabetic care provider about every three months.  The diagnoses note diabetes mellitus, type 2, with poor control requiring an increased insulin regimen.  The examiner noted that the Veteran could complete all of his activities of daily living without any problems from his diabetes.  

A VA examination report, dated in October 2010, shows that the examiner stated that the Veteran's C-file had been reviewed.  The report notes the following: the Veteran was being treated with insulin only.  He is watching his diet.  There have been no episodes of ketoacidosis or hypoglycemia.  There are no activity restrictions.  He is seen about every three months for his diabetes.  The relevant aspect of the diagnosis was diabetes mellitus, type 2, with mild retinopathy and neuropathy, treated with insulin only, and no medications.  

The Board finds that the claim must be denied.  Although the Veteran requires medication for control of his symptoms, as well as a restricted diet, the evidence is insufficient to show that the Veteran's diabetes requires regulation of activities.  The VA examination reports state that there is no restriction of activities due to diabetes.  The VA progress notes show that he exercises at least several times per week.  There is no competent evidence to show that the Veteran's diabetes requires regulation of activities, as that term is defined in the applicable regulation.  DC 7913; Camacho.  Accordingly, as the evidence is insufficient to show that the Veteran's diabetes has required a restriction of activities at any time during the rating period on appeal, the Board concludes that his symptoms more closely approximates the criteria for the currently assigned initial evaluation of 30 percent, and that the claim must be denied. 

Service connection is also in effect for nonproliferative diabetic retinopathy, and the Veteran's rating for this disorder has been combined with his rating for diabetes mellitus.  DC 7913, Note 1.  The scope of the issue on appeal includes the question of whether a separate, compensable rating is warranted for the Veteran's proliferative retinopathy.  

As an initial matter, the portion of the rating schedule that addresses disabilities of the eyes was revised effective December 10, 2008.  Only claims received on or after December 10, 2008 will be evaluated under the new criteria.  73 Fed. Reg. 66543 -54 (Nov. 10, 2008).  The Veteran's claim was received prior to December 10, 2008 and therefore, the revised regulations are not for application. 

The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a.  Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based on the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079 (2008).  A disability rating for visual impairment is based on the best distant vision obtainable after the best correction by glasses.  38 C.F.R. § 4.75 (2008).  The percentage evaluation will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a (2008). 

A 10 percent rating is warranted for visual acuity where the vision was 20/50 in one eye and 20/50 in the other eye; or where vision is 20/40 in one eye and 20/50 in the other; or where vision is 20/70 in one and 20/40 in the other.  Diagnostic Codes 6078, 6079. 

VA progress notes show a number of treatments for eye symptoms.  The Veteran's visual acuity was noted to be 20/20 (bilaterally, with correction) (December 2007 and December 2008), 20/20, bilaterally (September 2009), and 20/20 (right) and 20/25 (left) (June 2010).  A number of reports state that NDPR (non-diabetic proliferative retinopathy) is not present.  See e.g., VA progress notes, dated in March and September of 2009, June 2010.

 A VA eye examination report, dated in October 2010, shows that the examiner stated that the Veteran's C-file had been reviewed.  The Veteran was noted to be "glaucoma suspect" because of the appearance of the optic nerve discs.  There were mild nuclear sclerotic changes of the lens that were thought to be normal for his age group.  The report notes that he wears soft bifocal successfully.  Visual acuity for the right eye with correction for distance was 20/20.  Visual acuity for the left eye with correction for distance was also 20/20.  

In summary, the Veteran's corrected distance vision is shown to be no less than 20/20 for the right eye, and 20/20 for the left eye.  Accordingly, the criteria for a separate, compensable disability rating for nonproliferative diabetic retinopathy have not been met.  See 38 C.F.R. §§ 4.75, 4.84a, Diagnostic Codes 6078, 6079. 

C.  Peripheral Neuropathy of the Bilateral Lower Extremities

The Veteran asserts that he is entitled to an increased rating for service-connected right lower extremity peripheral neuropathy, currently evaluated as 10 percent disabling, and an increased rating for service-connected left lower extremity peripheral neuropathy, also currently evaluated as 10 percent disabling.

The Veteran's peripheral neuropathy of the lower right extremity, and lower left extremity, has been separately rated as 10 percent disabling for each extremity under 38 C.F.R. § 4.124a, DC 8620. 

The criteria for evaluating the severity or impairment of the sciatic nerve is set forth under Diagnostic Codes 8520, 8620, and 8720.  Under DC 8520, a 10 percent rating requires mild incomplete paralysis of the sciatic nerve.  A 20 percent rating requires moderate incomplete paralysis of the sciatic nerve. 

Diagnostic Codes 8620 and 8720 address the criteria for evaluating neuritis and neuralgia of the sciatic nerve, respectively.  The criteria are consistent with the criteria for evaluating degrees of paralysis as set forth above.  38 C.F.R. § 4.124a, DC's 8520, 8620, 8720 (2011). 

A note in the Rating Schedule pertaining to "Diseases of the Peripheral Nerves" provides that the term "incomplete paralysis" indicates a degree of lost or impaired function which is substantially less than that which results from complete paralysis of these nerve groups, whether the loss is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, DC's 8510 through 8540 (2011).  

Neuritis of the peripheral nerves, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum rating equal to severe, incomplete, paralysis.  The maximum rating that may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123. 

Neuralgia of a peripheral nerve characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  The term incomplete paralysis, with peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124. 

The relevant medical evidence is summarized as follows:

VA progress notes show that the Veteran was repeatedly noted to have deep tendon reflexes of 2+.  See e.g., VA progress notes, dated in August and October of 2008, November 2009, June 2010.  There are some findings of "poor" or decreased sensation.  See e.g., VA progress notes, dated in May and November of 2009, June 2010.  However, an October 2009 report states that sensation was intact.  An October 2008 VA progress note contains a finding of 5/5 motor strength in the extremities.  

A VA examination report, dated in November 2008, shows that the examiner stated that the Veteran's C-file had been reviewed.  The Veteran complained of numbness and tingling traveling up his shins, and that the numbness was constant, but he indicated that it did not interfere with his activities of daily living.  On examination, he had decreased sensation to monofilament testing and vibration sense, bilaterally, in a sock distribution over his feet, toes and ankles.  Strength was 5/5 in all extremities.  The relevant diagnosis was "slight worsening of his neuropathy now involving his ankles."  It noted that his gait and strength were normal.  

A VA examination report, dated in October 2010, shows that the examiner stated that the Veteran's C-file had been reviewed.  The report shows that the Veteran complained of a deep aching in the feet, but not a "burning-type pain."  On examination, there was diminished light touch sensation just above the ankles.  Vibratory sensation was present at the ankles, but not the first metatarsal heads.  Strength in the lower extremities was 5/5.  The relevant diagnosis was diabetes mellitus with mild retinopathy and neuropathy.  The diabetic neuropathy was noted to involve only sensory abnormalities.  The examiner stated that the Veteran had no problems with fine motor skills or limitations on his activity, and that his strength in his lower extremities seemed adequate.  

The Board finds that the Veteran's peripheral neuropathy of the right lower extremity, and left lower extremity, are not shown to have been manifested by moderate sciatic symptoms, such that a evaluation in excess of 10 percent for either lower extremity is warranted under DC 8620.  The Veteran has complained of numbness and tingling.  However, the findings are insufficient to show that either of the Veteran's disabilities are productive of moderate impairment due neuritis of the sciatic nerve.  The Veteran has repeatedly been shown to have 2+ deep tendon reflexes.  The VA examination reports both show that he had 5/5 strength.  See also October 2008 VA progress note.  There is decreased sensation in both lower extremities, but no findings of such symptoms as muscle wasting, atrophy, or incoordination.  There is no evidence to show that either of his service-connected disabilities have resulted in a disability of any joint.  The October 2010 VA neurological examination report shows that the diagnosis noted "mild" peripheral neuropathy, and the Veteran's peripheral neuropathy involved only sensory abnormalities.  The examiner stated that the Veteran had no problems with fine motor skills or limitations on his activity, and that his strength in his lower extremities seemed adequate. 

Based on the foregoing, the Board finds that overall, the evidence does not show that the Veteran's neurological complications from his peripheral neuropathy of the right lower extremity, or his left lower extremity, are manifested by symptomatology that more nearly approximates the criteria for an evaluation of 20 percent under DC 8620, and that the preponderance of the evidence is against the claims for increased ratings. 

The Board also concludes that the evidence does not demonstrate that the Veteran's conditions are manifested by moderate incomplete paralysis, or neuralgia, of the sciatic nerve, such that an increased rating is warranted under DC's 8520 or 8720.  Specifically, given the aforementioned medical evidence, to include the findings (or lack thereof) as to muscle atrophy, strength, and sensation, the Board finds that it is not shown that the Veteran's neurological complications in either lower extremity are manifested by moderate incomplete paralysis, or neuralgia, of the sciatic nerve, as contemplated by these diagnostic codes.  Accordingly, the criteria for a rating in excess of 10 percent have not been met under DC 8520 or DC 8720. 

D.  Conclusion

Consideration has been given to whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2011); Thun, 22 Vet. App. at 116.  

The schedular evaluations in this case are not inadequate.  Evaluations in excess of all currently assigned ratings are provided for, but the evidence shows that those manifestations are not currently present.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disabilities, as the criteria assess the level of occupational and social impairment attributable to the Veteran's symptoms.  As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Accordingly, referral for consideration of an extra-schedular rating is not warranted.
 
In deciding the Veteran's increased rating claims, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period (as in this case).  Id. at 126. 

The Board does not find evidence that any of the Veteran's evaluations should be increased for any other separate period based on the facts found during the whole appeal period.  The evidence of record from the effective date of service connection to the present supports the conclusion that the Veteran is not entitled to additional increased compensation during any time within the appeal period.  

In reaching these decisions, the Board has considered the written testimony of the Veteran.  The Board points out that, although a lay person is competent to testify only as to observable symptoms, see Falzone v. Brown, 8 Vet. App. 398, 403   (1995), a layperson is not, however, competent to provide evidence that the observable symptoms are manifestations of chronic pathology or diagnosed disability, unless such a relationship is one to which a lay person's observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  In this case, the Board has determined that the medical evidence is more probative of the issues, and that it outweighs the lay statements.  Accordingly, the Veteran's claims must be denied. 

In reaching these decisions, the Board has considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


III.  TDIU

The Veteran asserts that he is entitled to TDIU.  In various records, he has asserted that he cannot work due to "multiple orthopedic problems" (December 2004 VA examination report), due to "shoulder disabilities" (June 2007 VA examination report), and due to shoulder and ankle disabilities, and diabetes mellitus (November 2008 VA examination report).  

The Veteran's claim (VA Form 21-8940), received in October 2008, shows that the Veteran stated that he had been employed by a trucking company, from December 1988 to January 2005.  He indicated that he had completed one year of college, and that he had six months of technical schooling for truck driver certification.  The Veteran asserted that he could not work due to his service-connected disabilities.  

A decision of the Social Security Administration (SSA), dated in June 2004, shows that the Veteran was determined to be disabled as of February 2004, with a primary diagnosis of muscle/ligament disorder and fascia, rotator cuff left shoulder, failed repair, and a secondary diagnosis of diabetes mellitus.  

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and that, if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).  An extraschedular total rating based on individual unemployability may be assigned in the case of a veteran who fails to meet the percentage requirements but who is unemployable by reason of service-connected disability.  38 C.F.R. § 4.16(b). 

The Veteran's service-connected disabilities are: coronary artery disease, evaluated as 30 percent disabling; diabetes mellitus, type 2, with diabetic proliferative retinopathy, evaluated as 20 percent disabling, peripheral neuropathy, right lower extremity, evaluated as 10 percent disabling, peripheral neuropathy, left lower extremity, evaluated as 10 percent disabling, anxiety, evaluated as 10 percent disabling, and erectile dysfunction, evaluated as noncompensable (0 percent disabling).  His combined rating is 60 percent.   

Given the foregoing, at no time has the Veteran met the minimum schedular requirements for TDIU, see 38 C.F.R. § 4.16(a) (2011), and the only basis for the assignment of a TDIU is on an extraschedular basis. 

Ordinarily, the VA Schedule for Rating Disabilities will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular total rating based on individual unemployability may be assigned in the case of a veteran who fails to meet the percentage requirements but who is unemployable by reason of service-connected disability.  38 C.F.R. §§ 3.321, 4.16(b).  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation. VAOPGPREC 75-91, 57 Fed. Reg. 2317 (1992).  Factors such as employment history, as well as educational and vocational attainments, are for consideration. 

Assignment of a TDIU evaluation requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other veteran rated at the same level.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15). 

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Id.  

Additionally, the Court has recognized that, "the effect of a service-connected disability appears to be measured differently for purposes of extra-schedular consideration under 38 C.F.R. § 3.321(b)(1)  ... [than] for purposes of a TDIU claim under 38 C.F.R. § 4.16 ."  Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  While the former regulatory provision requires marked interference with employment, the latter requires evidence of unemployability.  Id.   

A VA examination report, dated in November 2008, shows that the examiner stated that the Veteran's C-file had been reviewed.  The report shows that the diagnoses noted diabetes mellitus, type 2, poorly-controlled, coronary artery disease that was stable without any new symptoms, peripheral neuropathy of the lower extremities that had undergone a slight worsening, and erectile dysfunction.  The examiner stated that the Veteran was able to complete all of his activities of daily living without any problems from his diabetes.  He was able to perform sedentary jobs and those requiring light to moderate physical labor, but (when read in context), that he would not be able to perform any heavy manual labor.  He had no limitations as far as abstract thought process, analytical ability, fine motor skill, inability to follow detailed instruction, and being able to rely upon his memory.  His prescribed medications did not have any effect on vocational impairment.  

A VA examination report, dated in October 2010, shows that the examiner stated that the Veteran's C-file had been reviewed.  The report shows that the diagnoses were diabetes mellitus with mild retinopathy and neuropathy, ischemic coronary artery disease, and diabetic neuropathy of the lower extremities which involves only sensory abnormalities.  The examiner stated that the Veteran has no problems with fine motor skills or limitations on his activity, that his strength seemed adequate in his upper and lower extremities, and that he could easily do sedentary and light physical work.  The examiner stated that being on insulin would restrict him from commercial driving due to government requirements, that his cognitive abilities seemed to be at least average, and that he should be able to follow instructions.  

A VA psychiatric examination report, dated in November 2010, shows that the examiner stated that the Veteran's C-file had been reviewed.  The report shows that the Veteran reported that he did not see any mental health care providers.  The report notes that he was not taking any psychotropic medications.  He complained of only sleeping two to three hours per night.  He stated that he volunteered at his church and that he was a counselor to some of the younger church members.  He reported that he was able to do all activities of daily living, to include cooking, cleaning, doing laundry, and paying his bills.  The Axis I diagnosis was anxiety, not otherwise specified.  The Axis V diagnosis was a global assessment of functioning (GAF) score of 62.  The examiner stated that the Veteran's psychiatric symptoms do "not appear to limit him significantly in his ability to seek employment that will not entail physical labor."

The Board finds that the claim must be denied.  At no time has the Veteran met the minimum schedular requirements for TDIU.  See 38 C.F.R. § 4.16(a).  Therefore, the only basis for the assignment of a TDIU is on an extraschedular basis.  

The Board finds that the evidence of record is insufficient to show that the Veteran is unable to secure or follow a substantially gainful occupation because of his service-connected disabilities.  The SSA's June 2004 decision shows that they determined that the Veteran was disabled due to nonservice-connected disabilities.  In addition, three VA examiners have essentially determined that he is employable.  In this regard, the Veteran's recent GAF score of 62 is evidence of mild symptoms, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, and has some meaningful interpersonal relationships.  See Quick Reference to the Diagnostic Criteria from DSM-IV at 47 (American Psychiatric Association 1994).  Given the foregoing,  the Board finds that the Veteran does not meet the requirements for a TDIU on an extra-schedular basis.  

In reaching this decision, the Board considered the benefit-of-the-doubt rule; however, as the preponderance of the evidence is against the appellant's claim, such rule is not for application in this case.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


IV.  The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in October 2008.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  

The RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A  and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims file.  The RO has obtained the Veteran's VA and non-VA medical records, and SSA records.  The Veteran has been afforded VA examinations, and with regard to the claim for service connection, as he has been determined not to have diabetic nephropathy, an etiological opinion is not required.  See 38 C.F.R. § 3.159(d) (2011).  The Board concludes, therefore, that decisions on the merits at this time do not violate the VCAA, nor prejudice the Veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).  

The claims file includes a VA hospital report, covering treatment provided in May 2011.  This evidence was received after the (most recently issued) March 2011 supplemental statement of the case.  Although it is not accompanied by a waiver of RO review, this report does not contain any relevant evidence.  It shows a complaint of chest pain following eating a "taco, pizza, and tobasco," and notes that his symptoms were "likely secondary to GERD" (gastroesophageal reflux disease) and not exertional in nature.  He was advised to eat healthier foods and to increase his exercise.  Therefore, this evidence is not material to the bases for the Board's decisions, and it is not "pertinent" as defined at 38 C.F.R. § 20.1304(c) (2011) to the issues before the Board; a remand for RO consideration is not required. 

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  


ORDER

The appeal is denied.


______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


